DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim(s) 8-10 and 15-20 is/are objected to because of the following informalities:
Claim 8 recites “the BVM, pocket mask, face shield, endotracheal tube, resuscitator, and ventilator” which should read “the BVM, the pocket mask, the face shield, the endotracheal tube, the resuscitator, and the ventilator”
Claim 15, Ln. 3 recites “an air delivery ventilation device” which should read “the air delivery ventilation device” following the introduction in claim 11
Claim 16, Ln. 2 recites “the resuscitation training device” which should read “the resuscitation training assembly”
Claim 18 recites “the BVM, pocket mask, face shield, endotracheal tube, resuscitator, and ventilator” which should read “the BVM, the pocket mask, the face shield, the endotracheal tube, the resuscitator, and the ventilator”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “0.039 inch to 0.24 inch (1 mm to 6 mm)” in Ln. 2 which deems the claim indefinite. The measurements in inches and millimeters are not exact equivalents. The metes and bounds of the claim are thus unclear. It is suggested that only one unit of measure, either inches or millimeters, be recited in the claim.
Claim 5 recites the limitation “the second end of the first tubular member has a diameter that is greater than a diameter of an outlet connection point on an air delivery ventilation device” which deems the claim indefinite. The outlet connection point on the air delivery ventilation device is not recited as in connection with any portion of the claimed device. Additionally, the outlet connection point on the air delivery ventilation device is not positively recited by the claim. The claim is thus unclear as it recites a diameter of first tubular member being greater than some other piece which has no recited relation to the claimed device and is not part of the claimed device. It appears the outlet connection point on the air delivery ventilation device is intended is connected to the first end of the first tubular member (e.g. Fig. 2 #10 connects to #24). However, if the air delivery ventilation device is to be positively recited then it is not clear that the claim would still be accurate as “a resuscitation training device” in light of the specification as opposed to “a resuscitation training assembly” as recited in the other independent claim. The outlet connection point on the air delivery ventilation device must be positively recited for the claimed comparison to be accurate since the second end of the first tubular member does not directly engage the air delivery ventilation device. The claim will be examined as presented.
Claim 6 recites the limitation “an adapter fitting is attached to the second end of the first tubular member” in Ln. 1-2 which deems the claim indefinite. The specification of the instant application only discusses an adapter fitting at air inlet 25 ([0015-0016]), which corresponds to the “first end” of the claim. It is thus unclear whether the limitation includes a typographical error where “first end” has been accidentally written as “second end” or whether applicant actually intends to claim the adapter fitting at the second end, which is nowhere discussed in the specification. For the purposes of examination the claim will be examined as presented since it is an original claim.
Claim 11 recites the limitation “the device” in Ln. 16 which deems the claim indefinite. The claim has previously recited two different devices which leaves it unclear which of those two the limitation is referring to. For the purposes of examination the limitation will be interpreted as reading “the air delivery ventilation device”.
Claim 12 recites the limitation “0.039 inch to 0.24 inch (1 mm to 6 mm)” in Ln. 2 which deems the claim indefinite. The measurements in inches and millimeters are not exact equivalents. The metes and bounds of the claim are thus unclear. It is suggested that only one unit of measure, either inches or millimeters, be recited in the claim.
Claim 16 recites the limitation “an adapter fitting is attached to the second end of the first tubular member” in Ln. 1-2 which deems the claim indefinite. The specification of the instant application only discusses an adapter fitting at air inlet 25 ([0015-0016]), which corresponds to the “first end” of the claim. It is thus unclear whether the limitation includes a typographical error where “first end” has been accidentally written as “second end” or whether applicant actually intends to claim the adapter fitting at the second end, which is nowhere discussed in the specification. For the purposes of examination the claim will be examined as presented since it is an original claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tatkov (U.S. Pub. 2013/0081616).
Regarding claim 1, Tatkov discloses a device (Figs. 5 & 23; ¶0085) capable of use for resuscitation training, comprising: a first tubular member (Fig. 5 along horizontal axis from left to right, shown in Fig. 2A between #5 & #6) having a first end (Fig. 5 one of right end and left end) and a second end (Fig. 5 other of right end and left end) and a tubular body (Fig. 5 circular horizontal wall 52) extending between the first end and the second end; a second tubular member (Fig. 12 #120; ¶0109) having a first end (Fig. 12 exiting main tube) and a second end (Fig. 12 exiting to sensor), the second end being attached to the tubular body of the first tubular member (Fig. 12); a first lumen (Fig. 5 one of left or right from #50) extending from the first end of the first tubular member to an orifice plate (Fig. 5 having #50; ¶0109) and a second lumen (Fig. 12 within #120) extending through the second tubular member and in fluid communication with the first lumen (Figs. 5 & 12); a metering orifice (Fig. 5 #50; ¶0109) on the orifice plate, the metering orifice being in fluid communication with the first lumen and the second lumen (Figs. 5 & 12); a third lumen (Fig. 5 other of left or right from #50) extending from the metering orifice to the second end of the first tubular member; and a pressure sensing device (¶0109) attached to the second tubular member. A tracheal coupling as taught by Tatkov is useable for resuscitation training. The recitation of the device as being for “resuscitation training” represents an intended use and is given limited patentable weight (MPEP 2111.02). Additionally, the terminology “resuscitation training device” does not imply any particular structure beyond what is recited in the instant claim.
Applicant may wish to consider specifying how gas is intended to flow through the device during use and what items are to be connected at the two ends of the first tubular member.
Regarding claim 2, Tatkov discloses the metering orifice has a diameter in the range from 0.039 inch to 0.24 inch (1 mm to 6 mm) (¶0104). The orifice area measure discussed in ¶0104 corresponds to a diameter of approximately 5.5 mm.
Regarding claim 3, Tatkov discloses the first end of the first tubular member comprises an air inlet and the second end of the first tubular member comprises an air outlet. Either horizontal end in Fig. 5 of Tatkov may function as a relative inlet or outlet (e.g. same location can be both inlet from patient and outlet to patient). Further, it is noted that the claim does not specify the air inlet and the air outlet being during use. Thus, the standalone connector of Fig. 5 can have air enter or exit from any end.
Regarding claim 4, Tatkov discloses the first end of the second tubular member comprises an air outlet (Fig. 12 #120 allows air to exit the main tube).
Regarding claim 5, Tatkov discloses the second end of the first tubular member (Fig. 5 right end) has a diameter (¶¶0106-0107 – “outer diameter” corresponding to location of inner 15 mm diameter) that is greater than a diameter (¶0107 – location corresponding to 10 mm inner diameter which connects to #7 of Fig. 2A) of an outlet connection point on an air delivery ventilation device (¶¶0075-0077 – high flow source). The claim does not have interest in whether the diameters are outer or inner diameters. Thus, an outer diameter where a tube has a 15 mm inner diameter will be clearly larger than an inner diameter which mates to a 10 mm inner diameter connection.
Regarding claim 6, Tatkov discloses an adapter fitting (Fig. 1 #8; ¶0075) is attached to the first end of the first tubular member so that the resuscitation training device can be used with different types of air delivery ventilation devices (different gas sources, such as flow generator 13, can be used). The specification of the instant application uses the term “attached” in a manner which indicates that only mechanical linkage between parts is required to satisfy the term and not direct contact (e.g. [0015] discusses first tubular member 22 “attached” to the valve 13 despite the intermediary presence of an adapter fitting). As such cuff 8 can be considered to be in mechanical linkage with all of the connector from Fig. 5.
Regarding claim 7, Tatkov discloses the air delivery ventilation device includes any of a bag valve mask (BVM), a pocket mask, a face shield, an endotracheal tube, a resuscitator, and a ventilator (Fig. 1 #13; ¶¶0071-0072).
Regarding claim 8, Tatkov discloses the air inlet on the first end of the first tubular member is attached to any of the BVM, pocket mask, face shield, endotracheal tube, resuscitator, and the ventilator (Fig. 1 #13; ¶¶0071-0072). The specification of the instant application uses the term “attached” in a manner which indicates that only mechanical linkage between parts is required to satisfy the term and not direct contact (see claim 6 above). As such cuff 8 can be considered to be in mechanical linkage with all of the connector from Fig. 5.
Regarding claim 9, Tatkov discloses the air outlet on the first end of the second tubular member is attached to the pressure sensing device (Fig. 12; ¶0109).
Regarding claim 11, Tatkov discloses an assembly (Fig. 1) capable of use for resuscitation training, comprising: an air delivery ventilation device (Fig. 1 #13; ¶¶0071-0072); a first tubular member (Fig. 5 along horizontal axis from left to right, shown in Fig. 2A between #5 & #6) having a first end (Fig. 5 one of right end and left end) and a second end (Fig. 5 other of right end and left end) and a tubular body (Fig. 5 circular horizontal wall 52) extending between the first end and the second end; a second tubular member (Fig. 12 #120; ¶0109) having a first end (Fig. 12 exiting main tube) and a second end (Fig. 12 exiting to sensor), the second end being attached to the tubular body of the first tubular member (Fig. 12); a first lumen (Fig. 5 one of left or right from #50) extending from the first end of the first tubular member to an orifice plate (Fig. 5 having #50; ¶0109) and a second lumen (Fig. 12 within #120) extending through the second tubular member and in fluid communication with the first lumen (Figs. 5 & 12); a metering orifice (Fig. 5 #50; ¶0109) on the orifice plate, the metering orifice being in fluid communication with the first lumen and the second lumen (Figs. 5 & 12); a third lumen (Fig. 5 other of left or right from #50) extending from the metering orifice to the second end of the first tubular member; a pressure sensing device (¶0109) attached to the second tubular member; and wherein the first tubular member is attached to the air delivery ventilation device (Fig. 1) so that when a person uses the air delivery ventilation device to deliver air through the air delivery ventilation device, the pressure sensing device provides feedback to the person to determine if there is a proper seal between the air delivery ventilation device and a human patient or training manikin. The pressure sensor connected to port 120 will provide markedly different readings depending on whether the tracheal coupling is actively connected to a patient, which creates a closed system, or is merely exposed to atmosphere when not connected to a patient. A system including a tracheal coupling as taught by Tatkov is useable for resuscitation training. The recitation of the assembly as being for “resuscitation training” represents an intended use and is given limited patentable weight (MPEP 2111.02). Additionally, the terminology “resuscitation training assembly” does not imply any particular structure beyond what is recited in the instant claim.
Applicant may wish to consider specifying how gas is intended to flow through the device during use and what items are to be connected at the two ends of the first tubular member.
Regarding claim 12, Tatkov discloses the metering orifice has a diameter in the range from 0.039 inch to 0.24 inch (1 mm to 6 mm) (¶0104). The orifice area measure discussed in ¶0104 corresponds to a diameter of approximately 5.5 mm.
Regarding claim 13, Tatkov discloses the first end of first tubular member comprises an air inlet and the second end of the first tubular member comprises an air outlet. Either horizontal end in Fig. 5 of Tatkov may function as a relative inlet or outlet (e.g. same location can be both inlet from patient and outlet to patient). Further, it is noted that the claim does not specify the air inlet and the air outlet being during use. Thus, the standalone connector of Fig. 5 can have air enter or exit from any end.
Regarding claim 14, Tatkov discloses the first end of the second tubular member comprises an air outlet (Fig. 12 #120 allows air to exit the main tube).
Regarding claim 15, Tatkov discloses the second end of the first tubular member (Fig. 5 right end) has a diameter (¶¶0106-0107 – “outer diameter” corresponding to location of inner 15 mm diameter) that is greater than a diameter (¶0107 – location corresponding to 10 mm inner diameter which connects to #7 of Fig. 2A) of an outlet connection point on the air delivery ventilation device. The claim does not have interest in whether the diameters are outer or inner diameters. Thus, an outer diameter where a tube has a 15 mm inner diameter will be clearly larger than an inner diameter which mates to a 10 mm inner diameter connection.
Regarding claim 16, Tatkov discloses an adapter fitting (Fig. 1 #8; ¶0075) is attached to the first end of the first tubular member so that the resuscitation training device can be used with different types of air delivery ventilation devices (different gas sources, such as flow generator 13, can be used). The specification of the instant application uses the term “attached” in a manner which indicates that only mechanical linkage between parts is required to satisfy the term and not direct contact (e.g. [0015] discusses first tubular member 22 “attached” to the valve 13 despite the intermediary presence of an adapter fitting). As such cuff 8 can be considered to be in mechanical linkage with all of the connector from Fig. 5.
Regarding claim 17, Tatkov discloses the air delivery ventilation device includes any of a bag valve mask (BVM), a pocket mask, a face shield, an endotracheal tube, a resuscitator, and a ventilator (Fig. 1 #13; ¶¶0071-0072).
Regarding claim 18, Tatkov discloses the air inlet on the first end of the first tubular member is attached to any of the BVM, pocket mask, face shield, endotracheal tube, resuscitator, and ventilator (Fig. 1 #13; ¶¶0071-0072). The specification of the instant application uses the term “attached” in a manner which indicates that only mechanical linkage between parts is required to satisfy the term and not direct contact (see claim 16 above). As such cuff 8 can be considered to be in mechanical linkage with all of the connector from Fig. 5.
Regarding claim 19, Tatkov discloses the air outlet on the first end of the second tubular member is attached to the pressure sensing device (Fig. 12; ¶0109).
Claim(s) 11 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flynn (U.S. Pub. 2004/0094150).
Regarding claim 11, Flynn discloses an assembly (Fig. 1-3) capable of use for resuscitation training, comprising: an air delivery ventilation device (Fig. 1 #44; ¶0021); a first tubular member (Fig. 7 #18, 24; ¶0016) having a first end (Fig. 7 one of top end and bottom end) and a second end (Fig. 7 other of top end and bottom end) and a tubular body (Fig. 7 #18, 24 are tubular) extending between the first end and the second end; a second tubular member (Fig. 7 #20; ¶0016) having a first end (Fig. 7 right end of #20) and a second end (Fig. 7 #22), the second end being attached to the tubular body of the first tubular member (Fig. 7); a first lumen (Fig. 7 one of up or down from #36) extending from the first end of the first tubular member to an orifice plate (Fig. 7 having #36; ¶0021) and a second lumen (Fig. 7 within #20) extending through the second tubular member and in fluid communication with the first lumen (Fig. 7); a metering orifice (Fig. 7 #36; ¶0109) on the orifice plate, the metering orifice being in fluid communication with the first lumen and the second lumen (Fig. 7); a third lumen (Fig. 7 other of up or down from #36) extending from the metering orifice to the second end of the first tubular member (Fig. 7); a pressure sensing device (Figs. 1-2 #10; ¶0015) attached to the second tubular member (Fig. 7); and wherein the first tubular member is attached to the air delivery ventilation device (Fig. 7) so that when a person uses the air delivery ventilation device to deliver air through the air delivery ventilation device, the pressure sensing device provides feedback to the person to determine if there is a proper seal between the air delivery ventilation device and a human patient or training manikin. In an alternative reading only upper tubular portion 18 could be read as the first tubular member. Compressible flexible air bag 10 will provide a tactile sensing of pressure to a user whose hand is placed on the air bag 10. Air bag 10 will provide markedly different resistance to squeezing depending on whether the device is actively connected to a patient, which creates a closed system, or is merely exposed to atmosphere when not connected to a patient. That differential resistance to squeezing may be considered as feedback to the person which could be indicative of a seal. A system including a resuscitator as taught by Flynn is useable for resuscitation training. The recitation of the assembly as being for “resuscitation training” represents an intended use and is given limited patentable weight (MPEP 2111.02). Additionally, the terminology “resuscitation training assembly” does not imply any particular structure beyond what is recited in the instant claim.
Applicant may wish to consider specifying how gas is intended to flow through the device during use and what items are to be connected at the two ends of the first tubular member.
Regarding claim 21, Flynn discloses the pressure sensing device is an expandable elastic member (Figs. 1-2 #10; ¶0015).
Regarding claim 22, Flynn discloses the expandable elastic member is a balloon (Figs. 1-2 #10; ¶0015).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatkov (U.S. Pub. 2013/0081616).
Regarding claim 10, Tatkov fails to explicitly disclose the pressure sensing device provides manual, analog, or digital feedback.
However, the options recited by the instant claim cover almost every variety of common pressure sensor which would be expected to be used in the device of Tatkov. Specifically, one having ordinary skill in the art would have readily expected the pressure sensor of Tatkov to be electronic in nature and provide accompanying electronic feedback.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Tatkov the pressure sensing device provides analog or digital feedback as one having ordinary skill in the art would have readily expected the pressure sensor of Tatkov to be electronic in nature to provide feedback to a controller of the system during use.
Regarding claim 20, Tatkov fails to explicitly disclose the pressure sensing device provides manual, analog, or digital feedback.
However, the options recited by the instant claim cover almost every variety of common pressure sensor which would be expected to be used in the device of Tatkov. Specifically, one having ordinary skill in the art would have readily expected the pressure sensor of Tatkov to be electronic in nature and provide accompanying electronic feedback.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Tatkov the pressure sensing device provides analog or digital feedback as one having ordinary skill in the art would have readily expected the pressure sensor of Tatkov to be electronic in nature to provide feedback to a controller of the system during use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references. Attention is particularly drawn to Parker et al. (U.S. Pub. 2008/0236585) with its use of flow tube 1 as a tubular member which attaches to tubes leading to pressure transducers 3, 4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785